DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 15-20, in the reply filed on 7/20/2022 is acknowledged.  Claims 1-14 are canceled.  Claims 21-34 are added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-26, 29, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2019/0305099 A1) in view of Jun et al. (US 2017/0141211 A1).
Regarding claim 15, Jo teaches a method (method in Figs. 31-45 of Jo) comprising: 
forming a semiconductor fin (310 and 110p in Fig. 31) over a substrate (100); 
forming a dummy gate structure (330 in Fig. 31-32) over the semiconductor fin; 
forming spacers (340/340t in Fig. 33) on opposite sidewalls of the dummy gate structure; 
removing the dummy gate structure (as shown in Fig. 37 and [0155] of Jo, the gate 330 is removed) to form a trench (180pt) between the spacers, the trench exposing the semiconductor fin (as shown in Fig. 37); 
performing an etching process (etching process shown in Fig. 41-45 of Jo) on the semiconductor fin to extend the trench into the semiconductor fin; 
filling the trench with a first dielectric material (isolation material 182 as shown in Fig. 3 and described in [0068] of Jo). 
But Jo does not teach that the method further comprises: etching back the first dielectric material; and depositing a second dielectric material in the trench and over the first dielectric material.  
Jun teaches a method of forming an isolation structure (INS in Figs. 3C of Jun with the method illustrated in Figs. 10-26B of Jun). The method comprises: forming a trench (47a in Fig. 17A) by removing a dummy gate structure (34) and etching down to the fin (18b); filling the trench with a first dielectric material (55 in Fig. 19A; as described in [0075] of Jun); etching back the first dielectric material (as described in [0076] of Jun); and depositing a second dielectric material (58 in Fig. 19A) in the trench and over the first dielectric material.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have filled the trench of the isolation structure 182 (Fig. 3 & 45 of Jo) of Jo using two dielectric material, as according to Jun, in order to provide better insulation between transistors, allowing one to reduce the size of the devices.
Regarding claim 16, Jo in view of Jun teaches all the limitations of the method of claim 15, and also teaches wherein the etching process further extends the trench into the substrate (as shown in Fig. 41 of Jo).  
Regarding claim 17, Jo in view of Jun teaches all the limitations of the method of claim 15, and also teaches wherein a top surface (lowest point of the interface between 55 and 88 in Fig. 5C of Jun is lower than the top surface of fin) of the first dielectric material is below a top surface of the semiconductor fin after etching back the first dielectric material.  
Regarding claim 18, Jo in view of Jun teaches all the limitations of the method of claim 15, and also teaches wherein the first dielectric material is different from the second dielectric material (as stated in [0039] of Jun).  
Regarding claim 19, Jo in view of Jun teaches all the limitations of the method of claim 15, but does not teach wherein the second dielectric material has a first seam within the trench.  
In a different embodiment, Jun teaches a different configuration of the isolation structure (Fig. 5C of Jun).  Both the first and second dielectric layers have a seam at the center.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used configuration of Fig. 5C of Jun in order to simplify the method since only two dielectric layers are used instead of three. 
As incorporated, the seam in the second dielectric material is the first seam.
Regarding claim 20, Jo in view of Jun teaches all the limitations of the method of claim 19, and also teaches further comprising removing the first seam (as described in [0088] of Jun, an upper portion of the second dielectric material 88 is polished.  This portion includes a portion of the seam in the second dielectric material 88 which is removed).  
Regarding claim 21, Jo in view of Jun teaches all the limitations of the method of claim 15, but does not teach wherein the first dielectric material has a second seam, wherein after etching back the first dielectric material a portion of the second seam remains, wherein depositing the second dielectric material comprises depositing the second dielectric material over remaining portions of the second seam.  
In a different embodiment, Jun teaches a different configuration of the isolation structure (Fig. 5C of Jun).  Both the first and second dielectric layers have a seam at the center.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used configuration of Fig. 5C of Jun in order to simplify the method since only two dielectric layers are used instead of three. 
As incorporated, the seam in the first dielectric material is the second seam. As shown in Fig. 5C of Jun, after etching back the first dielectric material a portion of the second seam remains, and the second dielectric material is deposited over remaining portions of the second seam.

Regarding claim 22, Jo teaches a method (method in Figs. 31-45 of Jo) of forming a semiconductor device (device in Fig. 3 of Jo), the method comprising: 
forming a semiconductor fin (310 and 110p in Fig. 31) over a substrate (100); 
forming a dummy gate structure (330 in Fig. 31-32) over the semiconductor fin; 
forming one or more dielectric layers (340/340t in Fig. 33) on opposing sidewalls of the dummy gate structure; 
removing the dummy gate structure (as shown in Fig. 37 and [0155] of Jo, the gate 330 is removed) to form a trench (180pt), the trench exposing the semiconductor fin; 
performing an etching process (etching process shown in Fig. 41-45 of Jo) on the semiconductor fin to extend the trench into the semiconductor fin; 
forming a first dielectric material (isolation material 182 as shown in Fig. 3 and described in [0068] of Jo) in the trench
But Jo does not teach that an upper surface of the first dielectric material being lower than an upper surface of the semiconductor fin; and the method comprises: forming a second dielectric material over the first dielectric material, an upper surface of the second dielectric material being higher than an upper surface of the semiconductor fin.
Jun teaches a method of forming an isolation structure (INS in Figs. 3C of Jun with the method illustrated in Figs. 10-26B of Jun). The method comprises: forming a trench (47a in Fig. 17A) by removing a dummy gate structure (34) and etching down to the fin (18b); filling the trench with a first dielectric material (55 in Fig. 19A; as described in [0075] of Jun); etching back the first dielectric material (as described in [0076] of Jun); and depositing a second dielectric material (58 in Fig. 19A) in the trench and over the first dielectric material.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have filled the trench of the isolation structure 182 (Fig. 3 & 45 of Jo) of Jo using two dielectric material, as according to Jun, in order to provide better insulation between transistors, allowing one to reduce the size of the devices.
Regarding claim 23, Jo in view of Jun teaches all the limitations of the method of claim 22, and also teaches wherein after forming the first dielectric material, an upper surface of the first dielectric material has a recess (as shown in Fig. 19A of Jun).  
Regarding claim 24, Jo in view of Jun teaches all the limitations of the method of claim 23, but does not teach wherein forming the second dielectric material comprises forming the second dielectric material over the recess to form a void.  
In a different embodiment, Jun teaches a different configuration of the isolation structure (Fig. 5C of Jun).  Both the first and second dielectric layers have a seam at the center.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used configuration of Fig. 5C of Jun in order to simplify the method since only two dielectric layers are used instead of three. 
As incorporated, the second dielectric material is formed over the seam of the first dielectric material forming a void.

Regarding claim 25, Jo in view of Jun teaches all the limitations of the method of claim 23, but does not teach wherein the second dielectric material has a void or seam.  
In a different embodiment, Jun teaches a different configuration of the isolation structure (Fig. 5C of Jun).  Both the first and second dielectric layers have a seam at the center.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used configuration of Fig. 5C of Jun in order to simplify the method since only two dielectric layers are used instead of three. 
As incorporated, the second dielectric material also has a seam.
Regarding claim 26, Jo in view of Jun teaches all the limitations of the method of claim 25, and also teaches the method further comprising removing an upper portion of the second dielectric material to remove at least a portion of the void or seam (as described in [0088] of Jun, an upper portion of the second dielectric material 88 is polished.  This portion includes a portion of the seam in the second dielectric material 88 which is removed).  

Regarding claim 29, Jo teaches a method (method in Figs. 31-45 of Jo) of forming a semiconductor device (device in Fig. 3 of Jo), the method comprising: 
forming a semiconductor fin (310 and 110p in Fig. 31) extending from a top surface of a substrate (100); 
forming a source/drain region (150p in Fig. 33) extending into the semiconductor fin; 
forming an isolation structure (180 in Fig. 3) extending into the semiconductor fin adjacent to the source/drain region, wherein forming the isolation structure comprising: 
forming a first dielectric material (182); and 
forming a gate stack (120 or 520 in Fig. 41-45) extending along a top surface and sidewalls of the semiconductor fin, the source/drain region being interposed between the isolation structure and the gate stack.  
But Jo does not teach that forming the isolation structure comprising: forming a second dielectric material over the first dielectric material, wherein an interface between the first dielectric material and the second dielectric material is below the top surface of the semiconductor fin.
Jun teaches a method of forming an isolation structure (INS in Figs. 3C of Jun with the method illustrated in Figs. 10-26B of Jun). The method comprises: forming a trench (47a in Fig. 17A) by removing a dummy gate structure (34) and etching down to the fin (18b); filling the trench with a first dielectric material (55 in Fig. 19A; as described in [0075] of Jun); etching back the first dielectric material (as described in [0076] of Jun); and depositing a second dielectric material (58 in Fig. 19A) in the trench and over the first dielectric material.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have filled the trench of the isolation structure 182 (Fig. 3 & 45 of Jo) of Jo using two dielectric material, as according to Jun, in order to provide better insulation between transistors, allowing one to reduce the size of the devices.
Regarding claim 31, Jo in view of Jun teaches all the limitations of the method of claim 29, and also teaches wherein forming the first dielectric material comprises: forming a first dielectric layer (55 in Fig. 19A of Jun) in a trench (trench 50).
But Jo in view of Jun does not teach that the method comprising: the first dielectric layer having a first void in the trench; and TSMP20200197USo1Page 4 of 6recessing the first dielectric layer to expose the first void, wherein remaining portions of the first dielectric layer forms the first dielectric material.  
In a different embodiment, Jun teaches a different configuration of the isolation structure (Fig. 5C of Jun).  Both the first and second dielectric layers have a seam at the center.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used configuration of Fig. 5C of Jun in order to simplify the method since only two dielectric layers are used instead of three. 
As incorporated, as implied in Fig. 5C in Jun, the first dielectric layer is recessed until the seam of the first dielectric layer is exposed. 
Regarding claim 32, Jo in view of Jun teaches all the limitations of the method of claim 31, and also teaches wherein forming the second dielectric material comprises: 
forming a second dielectric layer (88 in Fig. 5C of Jun) over the first dielectric material in the trench, the second dielectric layer having a second void (seam 88s) in the trench; and 
removing a first upper portion (as described in [0088] of Jun, an upper portion of the second dielectric material 88 is polished.  This portion includes a portion of the seam in the second dielectric material 88 is removed) of the second dielectric layer to expose the second void, wherein at least a portion of remaining portions of the second dielectric layer forms the second dielectric material (as shown in Fig. 5C of Jun).  
Regarding claim 33, Jo in view of Jun teaches all the limitations of the method of claim 32, and also teaches wherein forming the second dielectric material further comprises removing a second upper portion of the second dielectric layer to form the second dielectric material having a planarized upper surface (as described in [0088] of Jun, an upper portion of the second dielectric material 88 is polished).  
Regarding claim 34, Jo in view of Jun teaches all the limitations of the method of claim 29, and also teaches wherein a width of the first dielectric material decreases as the first dielectric material extends from the top surface of the semiconductor fin toward the second dielectric material (as shown in Fig. 19A of Jun, the portion with the curved top surface of Jun has a sharp tip on either side.  These tips have decreasing width going in the direction of the top surface of the fin to the second dielectric material).
Claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Jun, as applied to claim 29 above, and further in view of Huang et al. (US 2019/0164844 A1)
Regarding claim 30, Jo in view of Jun teaches all the limitations of the method of claim 29, but does not teach wherein the first dielectric material extends into the substrate a distance in a range between 30 nm and 50 nm.  
Huang teaches an isolation structure of a fin device (Fig. 14 of Huang).  The isolation structure has depth of about 200 to 320nm (see [0043] of Huang) while the fin is about 70 to 130nm high.  The trench in the fin is about 130 to 190nm ([0044]) so the bottom of the trench is about 40 to 60nm below the bottom of the fin.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the trench to extend about 40 to 60nm below the fin (or into the substrate) in order to ensure the devices are isolated from each other. 
As incorporated, since the claimed ranges of 30-50 nm "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the first dielectric material extends into the substrate a distance in a range between 30 nm and 50 nm.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 27, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor structure with “removing an upper portion of the second dielectric material to completely remove the void or seam” along with other limitations of claim 25.
Regarding claim 28, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor structure with “wherein a widest width of the first dielectric material is greater than a widest width of the second dielectric material in a cross-sectional view perpendicular to a longitudinal axis of the semiconductor fin” along with other limitations of claim 22.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822